LLOYD,' J.
Decree foreclosing lien for taxes held a nullity as to intervening defendants in suit to quiet title, where notice by publication contained no summary statement of object and prayer of petitions, as required by 11295 GC., in that it did not describe or refer to land *403owned by such defendants, nor indicate that action concerned them, and decree .found merely that service by publication was made on “large number of defendants and unknown heirs of deceased persons.”
(Richards, PJ., and Williams, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.